      Case 1:18-cv-08079-ALC-SDA Document 118 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          8/17/2021
 Jose Luis Agapito, on behalf of himself and
 others similarly situated,

                               Plaintiff,                   1:18-cv-08079 (ALC) (SDA)

                   -against-                                ORDER SCHEDULING TELEPHONIC
                                                            SETTLEMENT CONFERENCE
 Amir Ram Bagels, Inc. d/b/a Tal Bagels et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Thursday, September 23, 2021 at 2:30 p.m. The settlement shall proceed by telephone unless

the parties advise the Court that they have access to and prefer proceeding by alternative remote

means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              August 17, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
